Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/19/2022, with respect to the previous objections to claims 9-10, & 12 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 9-10, & 12 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/19/2022, with respect to the previous 112(b) rejections of claims 1, 5, 9-10, & 15 have been fully considered and are persuasive.  Applicant has canceled claim 5 and amended the other claims to obviate the issues.  The previous 112(b) rejections of claims 1, 5, 9-10, & 15 have been withdrawn. 

Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues modified Tarr does not teach the amendment to claim 1, particularly the “only when the drain pump is operating” condition.  
Examiner respectfully disagrees.  Tarr utilizes a drain pump to move fluid through the drain line where the heat exchange would occur (see Tarr’s Figure 1, pump 24, drain line 30, second tube 42.  [0017]).  Tarr’s heat transfer appears to only occur when the pump 24 is activated, as heat transfer between the incoming water and outgoing water would require the presence of water in both tubes 40 & 44.  For there to be water in tube 42, pump 24 must be operating to admit water, since the pump 24 is an alternative to a drain valve as indicated in Tarr’s [0017].  Examiner is not clear how this amended limitation overcomes Tarr and requires further clarification and/or amendment.  
Examiner also notes the 112(a) rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control arrangement” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “control arrangement” in claim 1 under 112(f) interpretation to correspond with the following structure: a processor or microcomputer (see Applicant’s specification, page 10, lines 17-23).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-10, 12-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a control arrangement configured to selectively control an opening state of the valve to effectuate heat transfer between heated water flowinq throuqh the drain conduit and fresh water flowing through the water inlet conduit only when the drain pump is operating”.  Examiner has reviewed Applicant’s disclosure (see page 8, lines 29-37.  page 9, lines 1-2), and Applicant appears to disclose a “standstill” or pause in the operation of the drain pump to increase time available for heat transfer, as well as produce a pulsation turbulent flow.  This “standstill interval”, which was already examined in claim 9, suggests that opening of the valve and heat transfer does not occur “only” when the drain pump is operating.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-10, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et al. (US 20120047961, “Tarr”) in view of Fauth et al. (WO 2015007610, “Fauth”).  Examiner has provided a machine translation of Fauth.
Tarr teaches a washing appliance comprising the following of claim 1 except where underlined:

For Claim 1:
A dishwasher comprising: 
a washing chamber comprising a sump (see Figure 1, tub 18), 
a water inlet tank configured to accommodate water for use in a wash cycle in the washing chamber (see Figure 1, holding tank 22), 
a water inlet conduit configured to supply water to the water inlet tank (see Figure 1, water supply line 28), 
a drain pump comprising an inlet and an outlet, wherein the inlet is fluidly connected to the sump (see Figure 1, pump 24), 
a drain conduit fluidly connected to the outlet of the drain pump (see Figure 1, drain line 30, second tube 42), 
a heat exchanger defined by a heat exchanger portion of the water inlet conduit and a heat exchanger portion of the drain conduit, wherein the heat exchanger is configured to exchange heat between the drain conduit and the water inlet conduit (see Figure 1, heat exchanger 12),
a valve configured to control flow of water in the water inlet conduit, and
a control arrangement configured to selectively control an opening state of the valve to effectuate heat transfer between heated water flowinq throuqh the drain conduit and fresh water flowing through the water inlet conduit only when the drain pump is operating.

Tarr does not teach a sump, the recited valve, or the control arrangement.
Examiner however, considers it conventional in the dishwashing arts for the washing chamber to include a sump and refers to Fauth (see Fauth’s Figures 1-5, washing chamber 4, collection container 15, drain pump 19).  Applying a sump to Tarr’s tub 18 would yield a predictable variation thereof to collect and drain the contents thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply a sump to tub 18 because said modification would yield a predictable variation thereof in view of Fauth for collecting/draining the contents of the tub.

Regarding the fresh water valve, Examiner again refers to Fauth (see Fauth’s Figures 1-4, fresh water valve 28.  machine translation, [0056]).  Fauth teaches applying a fresh water valve to control the inflow of fresh water to the container 12, which would be appreciable to one of ordinary skill in the art in the context of Tarr’s water supply line 28 and holding tank 22.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply a fresh water valve to Tarr’s water supply line 28 feeding holding tank 22 so as to control the inflow of fresh water thereto as taught by Fauth.  

Regarding the control arrangement, Examiner again refers to Fauth (see Fauth’s Figures 1-4, control device 8.  machine translation, [0056]-[0067], [0072]).  Fauth teaches using a control device and various program steps RS, ZS, KS which finish with pump-out sequences APS .  Fauth uses the pump-out sequences to extract more thermal energy from the waste water compared to a continuous pumping action (see Fauth’s machine translation, [0072].  The opening of valve 28 depends on: 1) completion of the previous step’s pump-out sequence APS which involves the operation of the drain pump, and 2) the amount of water in water tank 12
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to have a control device apply pump-out sequences as taught by Fauth so as to extract more thermal energy from the water being drained out compared to conducting a continuous pumping action.

Modified Tarr teaches claim 1.
Modified Tarr also teaches the following:     

For Claim 3:
The dishwasher according to claim 1, wherein the control arrangement is configured to estimate a flow rate of liquid flowing through the drain conduit, and wherein the control arrangement is configured to control the opening state of the valve based on the estimated flow rate of liquid flowing through the drain conduit (see Fauth’s machine translation, [0024]).  Fauth teaches using elapsed time and power consumed by the drain pump to determine the pumped volume. 

For Claim 4:
The dishwasher according to claim 3, wherein the control arrangement is configured to estimate the flow rate of liquid flowing through the drain conduit by monitoring the torque of the drain pump (see Fauth’s machine translation, [0055]). 

For Claim 6:
The dishwasher according to claim 1, wherein the control arrangement is further configured to control the drain pump (see Fauth’s Figures 1-4, control device 8.  machine translation, [0056]-[0067], [0072]). 

For Claim 7:
The dishwasher according to claim 6, wherein the control arrangement is configured to control the drain pump to operate in cycles (see Fauth’s Figures 4-5, pump-out sequence APS.  machine translation, [0068]-[0073]). 

For Claim 8:
The dishwasher according to claim 7, wherein the cycles comprise operation intervals and standstill intervals between the operation intervals (see Fauth’s Figures 4-5, pumping-out pauses APP1, APP2, APP3.  machine translation, [0072]). 

For Claim 9:
The dishwasher according to claim 8, wherein a length of the standstill intervals is within a range of 0.5 seconds to 7 seconds (see Fauth’s machine translation, [0025]).  Fauth teaches optimizing duration of the pump pausing based on temperature difference, with longer duration for a higher temperature difference (see MPEP 2144.05, “Routine Optimization”). 

For Claim 10:
The dishwasher according to claim 8, wherein a length of the operation intervals is within a range of 0.5 seconds to 3 seconds (see Fauth’s machine translation, [0025]).  Fauth teaches optimizing duration of the pump pausing based on temperature difference, with longer duration for a higher temperature difference (see MPEP 2144.05, “Routine Optimization”). 

Modified Tarr teaches claim 11.
Modified Tarr also teaches the following:

For Claim 12:
The dishwasher according to claim 1, wherein the heat exchanger comprises a corrugated wall separating the heat exchanger portion of the water inlet conduit and the heat exchanger portion of the drain conduit (see Tarr’s Figure 1, second tube 42, wall 48.  see Fauth’s Figures 1-2, water tank 12, corrugated hose 20.  machine translation, [0050]).  Fauth teaches corrugating a wall of a hose to increase the surface for more rapid heat transfer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly for wall 48 of second tube 42 to be corrugated as taught by Fauth so as to increase the surface for more rapid heat transfer.  

Modified Tarr teaches claim 11.
Modified Tarr also teaches the following:

For Claim 14:
The dishwasher according to claim 1, wherein the heat exchanger portion of the water inlet conduit is arranged to conduct water in a first flow direction and the heat exchanger portion of the drain conduit is arranged to conduct liquid in a second flow direction, and wherein the second flow direction is opposite to the first flow direction (see Tarr’s Figure 1, first tube 40, second tube 42, fouled water 44, clean water 46). 

For Claim 15:
The dishwasher according to claim 1, wherein the heat exchanqer portion of the water inlet conduit and the heat exchanger portion of the drain conduit are coaxially arranged (see Tarr’s Figures 1-2, first tube 40, second tube 42). 

For Claim 16:
The dishwasher according to claim 15, wherein the heat exchanger portion of the water inlet conduit is coaxially arranged around the heat exchanger portion of the drain conduit (see Tarr’s Figures 1-2, first tube 40, second tube 42). 

For Claim 17:
The dishwasher according to claim 1, wherein the heat exchanger is arranged at a bottom of the dishwasher (see Tarr’s Figure 1, heat exchanger 12).

For Claim 18: 
The dishwasher according to claim 8, wherein a length of the standstill intervals is within a range of 1 second to 3 seconds (refer to claim 9 rejection regarding routine optimization).

For Claim 19:
The dishwasher according to claim 8, wherein a length of the operation intervals is within a range of 0.7 seconds to 1.5 seconds (refer to claim 10 rejection regarding routine optimization).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et al. (US 20120047961, “Tarr”) in view of Fauth et al. (WO 2015007610, “Fauth”) as applied to claim 11 above, and further in view of Kim (KR 101235952).  Examiner has provided a machine translation of Kim.  
Modified Tarr teaches claim 11.
Modified Tarr does not teach the following:

For Claim 13:
The dishwasher according to claim 1, wherein the heat exchanger comprises a vortex generator at an inlet of the heat exchanger portion of the drain conduit. 

Kim however, teaches applying a turbulence forming unit comprising blades at the entrance of a heater unit for quicker heating (see Kim’s Figures 3-7, heater unit 400, washing pump connection part 410, turbulence forming unit 420.  machine translation, [0012].  Refer to last five paragraphs of machine translation of what is [0012]).  Applying turbulent forming blades/units at the entrance of Tarr’s heat exchanger 12 would predictably allow for quicker heating.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply turbulent forming blades/units as the entrance of heat exchanger 12 so as to allow for quicker heating as taught by Kim.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718